Title: From James Madison to Baron von Steuben, 13 December 1791
From: Madison, James
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von


Dear Baron
Philada. Decr. 13th. 1791.
I have not been neglectful of your commission, though I am so late in making report of my proceedings. Whilst I was in Virginia I laid a train for remitting to Col: Anderson the money lodged with me, and since my arrival here I have learned that it is gone to him by a safe hand. I also wrote to a friend in Richmond, desiring the proper steps to be taken there for obtaining patents. An answer was never obtained till two days ago, when I was informed that no satisfactory information concerning the surveys could there be had; and was referred for it to Majr. Croghan, who had passed through Richmond, during an indisposition of my correspondent, on his way to this place. I this morning had an interview, the first in my power, with Majr. Croghan. He had in his possession, the five surveys, each for one thousand acres, on which the sum remitted to Col: Anderson was due, and delivered them on me, on my giving him a receipt for them, and a memorandum, that the money had been sent to Col: Anderson. By a safe hand, who sets out tomorrow morning for Richmond, I have transmitted the surveys to Governour Lee, with a request that he will take out patents from the Land Office, and forward them to you through my hands, or any other channel that may be more direct. Should he make use of the first mode of conveyance, you shall hear from me as soon as the patents arrive. In the mean time I remain, with the sincerest & most affecte. esteem Yr. Obedt. servt
Js. Madison Jr.
